                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES - GENERAL

Case No.      CV 19-1777-DMG                                        Date     April 1, 2019
              2:16-bk-13575 ER

Title In re: Liberty Asset Management Corporation


Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               Kane Tien                                             Not Reported
              Deputy Clerk                                           Court Reporter

    Attorneys Present for Plaintiff(s)                     Attorneys Present for Defendant(s)
              Not Present                                             Not Present

Proceedings: IN CHAMBERS – ORDER TO SHOW RE: DISMISSAL FOR LACK OF
             PROSECUTION

        The docket reflects that a bankruptcy appeal has been filed in the above-entitled action,
but that appellant has not filed the required:

        _X_    statement of issues,

        _X_    designation of record, and

        _X_    notice of transcripts.

        Appellant is Ordered to Show Cause no later than April 11, 2019, why the appeal should
not be dismissed for these deficiencies. The Court may consider Appellant's filing of the
missing required documents at the Bankruptcy Court, along with a declaration of good cause
for the delay, sufficient response to the order to show cause.

IT IS SO ORDERED.

-




CV-90                                 CIVIL MINUTES - GENERAL              Initials of Deputy Clerk KT
